UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4696


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD JERRY HICKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:14-cr-00028-JPJ-PMS-2)


Submitted:   December 1, 2016             Decided:   December 9, 2016


Before AGEE and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Bragg, Abingdon, Virginia, for Appellant.   John P.
Fishwick, Jr., United States Attorney, Kevin L. Jayne, Special
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         A    jury    convicted        Richard       Jerry    Hicks    of    five       counts

relating to the manufacture of methamphetamine, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(C), (c)(1)-(2), 858, 860a (2012).

The district court sentenced Hicks to 180 months’ imprisonment.

The sole issue on appeal is whether the district court erred

under Fed. R. Evid. 404(b) when it admitted evidence of Hicks’

past         conviction     for      manufacturing          methamphetamine        and     the

circumstances underlying that conviction.

         We review a district court’s Rule 404(b) rulings for abuse

of discretion and will affirm unless “the district court judge

acted arbitrarily or irrationally.”                      United States v. Cabrera-

Beltran, 660 F.3d 742, 755 (4th Cir. 2011) (internal quotation

marks        omitted).       Rule      404(b)(1)      prohibits       the   admission       of

“[e]vidence of a crime, wrong, or other act . . . to prove a

person’s        character       in     order    to    show     that   on    a     particular

occasion the person acted in accordance with the character.”

         Evidence      of   other      crimes    or   bad    acts,    however,      “may    be

admissible           for    other      purposes,       such     as     proving       motive,

opportunity,          intent,     preparation,         plan,    knowledge,        identity,

absence        of    mistake,     or    lack     of   accident.”           Fed.    R.    Evid.

404(b)(2).           In drug cases, this court generally admits evidence

of   a       defendant’s     prior,      similar      drug     conduct      to    prove    the

defendant’s knowledge and intent.                     Cabrera-Beltran, 660 F.3d at

                                                2
755.    The evidence must also be relevant, necessary to prove an

element of the offense, reliable, and admissible under Fed. R.

Evid. 403.

       Under Rule 404(b), we conclude that the district court did

not abuse its discretion when it admitted evidence of Hicks’

past drug conduct.          The evidence satisfies each of the four

requirements under Rule 404(b) and shows Hicks’ knowledge of the

methamphetamine      production   and       intent    to        participate     in   the

conspiracy.    Moreover, we can distinguish the cases Hicks cites.

       Accordingly, we affirm the district court’s judgment.                         We

dispense     with    oral   argument    because           the     facts   and    legal

contentions    are   adequately   presented          in    the     materials    before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                        3